ORDER
PER CURIAM.
Ceasar Dynes (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. Previously we affirmed Movant’s convictions of robbery in the first degree, section 569.020 RSMo 20001 and armed criminal action, section 571.015. State v. Dynes, 101 S.W.3d 342 (Mo.App. E.D.2003). Movant now contends his trial attorney provided ineffective assistance by failing to investigate and call two witnesses at his trial.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An opinion would have no precedential value.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).

. All statutory references Eire to RSMo 2000, unless otherwise indicated.